Fourth Court of Appeals
                                  San Antonio, Texas
                                        December 6, 2019

                             Nos. 04-19-00292-CR & 04-19-00293

                                   Gerald Edwin HODGES,
                                          Appellant

                                               v.

                                       The STATE of Texas,
                                             Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2018CR8989 & 2018CR8986
                         Honorable Jefferson Moore, Judge Presiding

                                         ORDER
Sitting: Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         BethWatkins, Justice

       The appellant’s brief in these consolidated appeals was originally due to be filed on
September 3, 2019. The court granted extensions of time until December 2, 2019 to file the brief.
On December 2, appellant filed a motion requesting an additional seven day extension to
December 9, 2019, for a total extension of ninety-seven days. The motion is granted. THIS IS
THE FINAL EXTENSION OF TIME THAT APPELLANT WILL BE GRANTED. The
appellant’s consolidated brief must be filed by December 9, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court